Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2015

                                       No. 04-15-00037-CV

                                      James W. MYART, Jr.,
                                            Appellant

                                                 v.

                                      Deborah MURDOCK,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 2015CV00334
                               Jason W. Wolff, Judge Presiding

                                          ORDER
        On January 29, 2015, James Myart filed a pro se notice stating his intent to appeal a
judgment of the trial court signed January 23, 2015. Myart also filed an affidavit of indigence.
We order the clerk of this court to send copies of the motions, affidavit, and this order to the
trial court clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

       We further give notice that the deadline for filing a contest to the affidavit of indigence is
February 13, 2015. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court